Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 11/8/2021 has been entered.  Claims 1-20 remain pending in the application.  

	Response to Arguments
Applicant’s arguments, see pages 7-13, filed 11/8/2021, with respect to the rejections of claims 1-20 under 35 U.S.C. 102 and 103, have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest generating, by the perceiver network, a warping field using a trained model with the digital image as input, the trained model being trained to generate one or more warping fields with pairings of training images and known warped images using supervised learning techniques and one or more losses, 
wherein the trained model is a neural network that produces a channel descriptor of the digital image by aggregating feature maps across spatial dimensions and uses the channel descriptor to produce per-channel modulation weights, 
wherein the one or more warping fields are generated based on the per-channel modulation weights and the feature maps in the context of claim 1.

a perceiver network that causes the system to:
obtain a digital image, wherein the digital image includes a digital representation of a human face; and
generate a warping field using the digital image,
wherein the warping field includes a set of values representing displacements in one or more directions, wherein the perceiver network is a neural network trained to generate the warping field based on per-channel modulation weights and feature maps in the context of claim 8.

The prior art of record fails to teach or suggest generate, using the warped image generator and the set of input images, a set of warping fields corresponding to the set of input images;
apply, using the warped image generator, the set of warping fields to the set of input images to obtain a set of warped images; and
train a machine learning model neural network of the warped image generator based on differences between the set of warped images and the set of known warped images using a first loss function calculated before the set of warping fields are applied to the set of input images and a second loss function calculated after the set of warping fields are applied to the set of input images,
wherein the machine learning model neural network of the warped image generator is trained to generate warping fields for creating warped images based on received input images in the context of claim 16. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619